*441OPINION OF THE COURT
ROEL, Associate Justice.
Came on to be heard the above entitled and numbered cause wherein Plaintiff on November 12, 1963 filed a petition for injunction and eviction against the Defendant seeking to enjoin Defendant from using certain portions of a land referred to by Plaintiff as Vaisa for plantation purposes, and asking that Defendant be evicted from said land.
All three judges of the Court viewed the land in question in the presence of all the interested parties on December 30,1963.
Paragraph III of Plaintiff’s petition sets out the essence of Plaintiff’s complaint as follows: “That the Defendant on or about November 6, 1963 cut down trees and built the cook house on the land of Fonoti Family; that the Plaintiff asked Defendant not to cut down trees or build cook house on said land but Defendant failed to comply.”
It is well to set out here that the Plaintiff failed .to prove any of the allegations set out in his petition, having failed to introduce any evidence as to how, when or where the Defendant cut down any trees. In answer ,to a question by the Court, the Plaintiff stated that the Defendant had not built a cook house on the land in question and that no such cook house existed at present.
The Plaintiff is a young man in the Fonoti Family who lives in Utumea. His village matais in Utumea are Fonoti Galu and Sagatu. Plaintiff admitted in Court that he had filed the petition against Defendant not merely without the consent of Fonoti Galu and Sagatu but against the wishes of Fonoti and Sagatu that the complaint be not filed. At one point Plaintiff stated that the land Vaisa was his individually-owned land and later testified that Vaisa was the communal land of the Fonoti Family.
*442In his written statement submitted to the Court, Plaintiff refers to a certain agreement entered into between Togia and Sa’ole, and Fonoti and Sagatu, through the intervention of Chief Leiato. The Court found the records of such an agreement which grew out of Case No. 1-1919, this case having been finally decided on February 14, 1931. This Court takes judicial notice of said decision. The decision, written by Judge H. P. Wood, was based on the agreement reached by the adverse parties through the intervention of Leiato and signed by Fonoti, Matila and Sagatu for one side and Sa’ole, Fanua and Togia for the other side. The agreement was certified and approved by T. Leiato. The whole opinion of the Court in this case reads as follows:
“FONOTI & SAGATU) v. ) Land ‘Siigavaa’ and ‘Niusi’ SAOLE & TOGIA )
“This case involves the title to lands Siigavaa and Niusi located near Utumea in the Eastern District of the Island of Tutuila, having come on to be heard before the High Court of American Samoa on the 14th day of February 1931.
“Present American Judge H. P. Wood and Native Judges Muli and Lutu.
“The testimony of the parties having been taken and at the conclusion of the testimony the parties having agreed to meet with County Chief Leiato of Fagaitua, a claimant to the property, to discuss and decide the ownership thereof and in accordance with said decision of the parties, they having met and arrived at a decision, it was reported to the court as hereinafter set forth.
“It is ORDERED, ADJUDGED AND DECREED as follows:—
“That the survey made by Saole and Togia and the obj ection filed by Fonoti and Sagatu shall be dismissed, each of them continuing to use his own plantation; the question regarding the pule to the land being set aside.
“Sagatu and Fonoti shall continue using the plantations that are in Niusi and Togia and Saole shall continue using the plantations that are in Siigavaa but any of the parties may use the land termed bush land without objection from any of the parties.
/s/ H. P. Wood
(SEAL) American Judge”
*443It is the unanimous opinion of this Court that the land in question in the case before us is within the area of the land Siigavaa, referred to in Case No. 1-1919.
Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED that Plaintiff Leagai’s petition for injunction and eviction against Defendant Sa’ole be and the same is hereby dismissed, and that Leagai and Sa’ole continue to have the right to maintain their individual plantations on the land in question as set out in the agreement signed between the parties and incorporated in the decision of the High Court of American Samoa in Case No. 1-1919, as decreed on February 14,1931.
Court costs in the sum of $25.00 to be paid by Leagai within 30 days.